Case: 13-60616      Document: 00512725910         Page: 1    Date Filed: 08/07/2014




           IN THE UNITED SATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 13-60616
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                         August 7, 2014
                                                                           Lyle W. Cayce
ELIAS SALINAS AGUIRRE,                                                          Clerk


                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A097 300 686


Before DAVIS, SMITH, and WIENER, Circuit Judges.
PER CURIAM: *
       Petitioner Elias Salinas Aguirre, a native and citizen of Mexico, petitions
for review of an order by the Board of Immigration Appeals (BIA) dismissing
his appeal from an immigration judge’s (IJ) order of removal and denial of
discretionary relief in the form of cancellation of removal under 8 U.S.C.
§ 1229b. Aguirre claims that the BIA misapplied the standard for evaluating,
under § 1229b(b)(1)(D), whether his United States citizen children would be


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60616    Document: 00512725910     Page: 2   Date Filed: 08/07/2014


                                 No. 13-60616

subject to “exceptional and extremely unusual hardship” if he is deported to
Mexico. He contends that the BIA failed to consider and give weight to all of
the testimony and evidence he provided in support of his request for
cancellation of removal.
      Our jurisdiction over immigration proceedings is governed by 8 U.S.C.
§ 1252.    Section 1252(a)(2)(B)(i) strips us of jurisdiction to review an
immigration court’s discretionary decision to deny cancellation of removal
under § 1229b or the findings of fact made in support of that decision. Sung v.
Keisler, 505 F.3d 372, 377 (5th Cir. 2007).       We have jurisdiction under
§ 1252(a)(2)(D), however, to consider de novo any “constitutional claims or
questions of law” raised in a petition for review of such a decision. Ayanbadejo
v. Chertoff, 517 F.3d 273, 276-77 & nn.9 & 11 (5th Cir. 2008).
      Aguirre has not raised any claim of constitutional or legal error in
connection with the BIA’s denial of his request for cancellation of removal.
Aguirre’s claim that the BIA misapplied the standard for determining whether
his children would face “exceptional and extremely unusual hardship” if he is
deported to Mexico is, in essence, an argument that the BIA, in exercising its
discretion to deny cancellation of removal, failed to give the appropriate weight
to the evidence and testimony presented in support of his request. Section
§ 1252(a)(2)(B)(i) prohibits us from reviewing that decision or the factual
findings on which that decision was based. See Sattani v. Holder, 749 F.3d
368, 372 (5th Cir. 2014); Rueda v. Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004).
Aguirre’s attempt to cloak his challenge to the BIA’s non-reviewable,
discretionary decision in legal terms does not create jurisdiction when it is
otherwise lacking. See Sung, 505 F.3d at 377.
      Accordingly, Aguirre’s petition for review is DISMISSED for lack of
jurisdiction.



                                       2